


Exhibit 10.14

SKYWEST, INC.

2009 EMPLOYEE STOCK PURCHASE PLAN

        SkyWest, Inc. (the "Company"), a Utah corporation, hereby establishes
and adopts the 2009 SkyWest, Inc. Employee Stock Purchase Plan (the "Plan").

1.     PURPOSE

        The purpose of the Plan is to provide eligible employees of the Company
and its subsidiaries with an opportunity to participate in the Company's success
by purchasing the Company's common stock through payroll deductions. The Company
intends the Plan to qualify as an "employee stock purchase plan" within the
meaning of Section 423 of the Internal Revenue Code of 1986, as amended (the
"Code"), and the provisions of the Plan shall be construed in a manner
consistent with the requirements of Section 423 of the Code.

2.     DEFINITIONS

        2.1.  "Account" shall mean the account maintained by the Company on
behalf of each Participant to which are credited (i) payroll deductions pursuant
to Section 6 and (ii) shares of Common Stock acquired upon exercise of an option
pursuant to Section 7.

        2.2.  "Authorization Form" shall mean a form established by the Plan
Administrator authorizing payroll deductions as set forth in Section 4 and such
other terms and conditions as the Company from time to time may determine.

        2.3.  "Board" shall mean the board of directors of the Company.

        2.4.  "Committee" shall mean the Compensation Committee of the Board.

        2.5.  "Common Stock" means the shares of common stock of the Company.

        2.6.  "Compensation" shall mean a Participant's regular cash
compensation from the Company or a Designated Subsidiary; i.e., salary, hourly
wages, overtime pay, shift differentials and shift premiums. Compensation shall
be determined prior to the Employee's pre-tax contributions pursuant to
Section 125 and Section 401(k) of the Code. Compensation shall exclude all other
compensation from the Company or a Designated Subsidiary, including bonuses and
other incentive compensation, commissions, and amounts realized on the vesting
or exercise of stock awards.

        2.7.  "Corporate Transaction" means: (a) a sale of all or substantially
all of the Company's assets, or (b) a merger, stock sale, consolidation or other
capital reorganization of the Company with or into another corporation, or other
transaction or series of related transactions, in which the persons who were
stockholders of the Company immediately prior to the transaction cease to own at
least 50% of the voting stock of the Company (or its successor or parent)
immediately after the transaction.

        2.8.  "Designated Broker" shall mean a stock brokerage or other
financial services firm designated by the Company to hold the Accounts and/or
otherwise assist in the administration of the Plan.

        2.9.  "Designated Subsidiary" shall mean SkyWest Airlines, Inc.,
Atlantic Southeast Airlines, Inc. and any other Subsidiary that has been
designated by the Committee from time to time, in its sole discretion, as an
employer whose employees are eligible to participate in the Plan.

        2.10.  "Eligible Employee" shall mean any Employee who has completed at
least ninety (90) days of continuous employment with the Company or a Designated
Subsidiary since his or her most recent start date.

        2.11.  "Employee" shall mean any person who is regularly employed by the
Company or a Designated Subsidiary and is classified as an "employee" under the
Company's or a Designated Subsidiary's system of personnel classification, but
excluding leased employees, as described in

--------------------------------------------------------------------------------




Section 414(n) of the Code, and any payroll service or agency employee; i.e., an
individual for whom the direct pay or compensation with respect to the
performance of services for the Company or a Subsidiary is paid by any outside
entity, including but not limited to a payroll service or temporary employment
agency. The determination whether an individual is an employee shall be made
solely based on the Company's or Designated Subsidiary's method of personnel
classification, without regard to whether the individual is considered a common
law employee of the Company or a Designated Subsidiary for any other purpose.

        2.12.  "Exercise Date" shall mean the last business day of each Offering
Period in which payroll deductions are made under the Plan.

        2.13.  "Fair Market Value" per share as of a particular date shall mean
the closing price of the Common Stock as reported on the NASDAQ Stock Market on
that date (or if there were no reported prices on such date, on the last
preceding date on which the prices were reported) or, if the Company is not then
listed on the NASDAQ Stock Market, on such other principal securities exchange
on which the Shares are traded.

        2.14.  "Offering Date" shall mean the first business day of each
Offering Period.

        2.15.  "Offering Period" shall mean a period of six (6) months, or such
other period of time as determined from time to time by the Committee, provided
that in no event shall an Offering Period exceed twenty-seven (27) months. The
first Offering Period shall commence on July 1, 2009.

        2.16.  "Participant" shall mean an Eligible Employee who participates in
the Plan.

        2.17.  "Plan Administrator" means the Company acting through its
Secretary or other authorized officers.

        2.18.  "Subsidiary" shall mean any corporation having the relationship
to the Company described in Section 424(f) of the Code.

3.     SHARES SUBJECT TO THE PLAN

        Subject to adjustment as provided in Section 14, a total of 3,000,000
shares of Common Stock may be issued under the Plan. Such shares may be
authorized but unissued Common Stock, authorized and issued Common Stock held in
the Company's treasury, or Common Stock acquired by the Company in the open
market or otherwise. If the total number of shares which would otherwise be
subject to options granted under the Plan on an Offering Date exceeds the number
of shares then available under the Plan (after deduction of all shares for which
options have been exercised or are then outstanding), the Committee shall make a
pro rata allocation of the shares remaining available for option grant in as
uniform a manner as shall be practicable and as it shall determine to be
equitable. In such event, the Committee shall give written notice to each
Participant of such reduction of the number of option shares affected thereby
and shall similarly reduce the rate of payroll deductions, if necessary. In the
event the above share limit is adjusted on account of a stock split or similar
transaction under Section 14 below, all shares issued under the Plan prior to
the adjustment shall be counted against that limit on a post-split adjusted
basis.

4.     PARTICIPATION

        4.1.  Each Eligible Employee on an Offering Date shall become a
Participant as of the Offering Date by completing an Authorization Form and
filing it with the Plan Administrator or Designated Broker by the date required
by the Plan Administrator pursuant to such method as the Plan Administrator may
establish from time to time in its sole discretion. The Authorization Form will
remain in effect for subsequent Offering Periods, until modified or terminated
by the Participant.

2

--------------------------------------------------------------------------------



        4.2.  Any person who first becomes an Eligible Employee during an
Offering Period shall become a Participant as of the first day of a subsequent
Offering Date by completing an Authorization Form and filing it with the Plan
Administrator or Designated Broker by the date required by the Plan
Administrator pursuant to such method as may be established by the Plan
Administrator from time to time in its sole discretion. The Authorization Form
will remain in effect for subsequent Offering Periods, until modified or
terminated by the Participant.

        4.3.  A person shall cease to be a Participant upon the earliest to
occur of:

        (a)   the date the Participant ceases to be an Eligible Employee for any
reason;

        (b)   the first day of the Offering Period beginning after the date on
which the Participant ceases payroll deduction under the Plan pursuant to
Section 6.1; or

        (c)   the date of a withdrawal from the Plan by the Participant as
provided in Section 9.

5.     GRANT OF OPTION

        5.1.  On each Offering Date the Company shall grant each Participant an
option to purchase shares of Common Stock, subject to the limitations set forth
in Section 3 and Sections 5.3 through 5.5.

        5.2.  The option price per share of the Common Stock subject to an
offering shall be, unless otherwise determined by the Committee and communicated
to Participants prior to the beginning of the Offering Period, ninety-five
percent (95%) of the Fair Market Value of a share of Common Stock on the
Exercise Date. In no event may the per share option price be less than the
lesser of (i) eighty-five percent (85%) of the Fair Market Value of a share of
Common Stock on the Exercise Date or (ii) eighty-five percent (85%) of the Fair
Market Value of a share of Common Stock on the Exercise Date.

        5.3.  No Participant shall be granted an option if the Participant would
immediately after the grant own directly or indirectly for purposes of
Section 424(b)(3) of the Code stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Company (or
of a Subsidiary or parent, if any). In applying this limitation the constructive
ownership rules of Code Section 424(d) shall apply and shares that the
Participant may purchase under this Plan and any other options to purchase stock
shall be deemed owned by the Participant.

        5.4.  Additionally, no Participant shall be granted an option to
purchase Common Stock under the Plan which permits the Participant's rights to
purchase stock under all employee stock purchase plans (as described in
Section 423 of the Code) of the Company and its Subsidiaries to accrue at a rate
that exceeds $25,000 of the Fair Market Value of such stock (determined at the
time such option is granted) for each calendar year in which such option is
outstanding at any time.

        5.5.  In no event may a Participant purchase more than 1,250 shares of
Common Stock during any Offering Period (as adjusted pursuant to Section 14, if
applicable).

6.     PAYROLL DEDUCTIONS

        6.1.  A Participant may, in accordance with rules adopted by the Plan
Administrator, file an Authorization Form that authorize a payroll deduction of
any whole number percentage from one percent (1%) to fifteen percent (15%) (or
such other percentage as may be established by the Committee from time to time
in its sole discretion) of such Participant's Compensation on each pay period
during the Offering Period. Alternatively, a Participant may designate a flat
dollar amount of Compensation (not in excess of 15% of the Participant's
Compensation for the payroll period) to be withheld from the Participant's
Compensation each payroll date. All payroll deductions made by a Participant
shall be credited to his or her Account under the Plan. All payroll deduction
elections shall be made on forms and within time frames designated by the Plan
Administrator. A Participant may

3

--------------------------------------------------------------------------------



increase such payroll deduction effective as of each Offering Date provided the
Participant files an Authorization Form requesting the increase in accordance
with rules established by the Plan Administrator. A Participant may decrease or
cease payroll deductions during an Offering Period by filing an Authorization
Form requesting the decrease or cessation in accordance with rules established
by the Plan Administrator.

        6.2.  All payroll deductions made by a Participant shall be credited to
the Participant's Account. A Participant may not make any additional payments to
the Participant's Account. No interest shall be paid on or credited to the
payroll deduction contributions to the Participant's Account.

7.     EXERCISE OF OPTION

        7.1.  Unless a Participant withdraws from the Plan as provided in
Section 9, the Participant's option to purchase shares of Common Stock will be
exercised automatically on the Exercise Date, and the maximum number of full and
fractional shares of Common Stock subject to such option will be purchased for
such Participant at the applicable option price with the accumulated payroll
deductions in the Participant's Account. Any accumulated payroll deductions in
the Participant's Account on the Exercise Date that are not applied to purchase
Common Stock shall be returned to the Participant without interest.

        7.2.  The shares of Common Stock purchased upon exercise of an option
hereunder shall be credited to the Participant's Account and shall be deemed to
be transferred to the Participant on the Exercise Date and, except as otherwise
provided herein, the Participant shall have all rights of a stockholder with
respect to such shares. Shares of Common Stock received upon stock dividends or
stock splits shall be treated as having been purchased on the Exercise Date of
the shares to which they relate.

8.     DELIVERY OF COMMON STOCK

        As promptly as practicable after receipt by the Plan Administrator or
Designated Broker of a request for withdrawal of Common Stock from any
Participant in accordance with rules established by the Plan Administrator, the
Plan Administrator shall arrange for delivery to such Participant of one or more
stock certificates representing the shares of Common Stock which the Participant
requests to withdraw.

9.     WITHDRAWAL; TERMINATION OF EMPLOYMENT

        9.1.  A Participant may withdraw all, but not less than all, the payroll
deductions and cash dividends credited to the Participant's Account at any time
by giving written notice to the Plan Administrator which is received at least
thirty (30) days prior to the Exercise Date (or such other notice period as may
be established by the Plan Administrator from time to time in its sole
discretion). All such payroll deductions and cash dividends credited to the
Participant's Account will be paid to the Participant promptly after receipt of
such Participant's notice of withdrawal; and the Participant's option for the
Offering Period in which the withdrawal occurs will be automatically terminated.
No further payroll deductions for the purchase of shares of Common Stock will be
made for the Participant during such Offering Period, and any additional cash
dividends during the Offering Period will be distributed to the Participant.

        9.2.  Upon termination of a Participant's status as an Employee during
the Offering Period for any reason the payroll deductions and cash dividends
remaining credited to the Participant's Account will be returned (and any future
cash dividends will be distributed) to the Participant or, in the case of the
Participant's death, the estate of the Participant, and the Participant's option
will be automatically terminated. A Participant's status as an Employee shall
not be considered terminated in the case of a leave of absence agreed to in
writing by the Company or a Designated Subsidiary (including but not

4

--------------------------------------------------------------------------------




limited to, military and sick leave), provided that such leave is for a period
of not more than six (6) months or reemployment upon expiration of such leave is
guaranteed by contract or statute.

        9.3.  A Participant's withdrawal from an offering will not have any
effect upon such Participant's eligibility to participate in a subsequent
offering.

10.   DIVIDENDS

        10.1.  Cash dividends paid on Common Stock held in a Participant's
Account shall be distributed to Participants as soon as practicable. Dividends
paid in Common Stock or stock splits of the Common Stock shall be credited to
the Accounts of Participants. Dividends paid on Common Stock in property (other
than cash or Common Stock) shall be distributed to Participants as soon as
practicable.

        10.2.  No interest shall accrue on or be payable with respect to the
payroll deductions or credited cash dividends of a Participant in the Plan.

11.   ADMINISTRATION

        Except for those rights and powers expressly reserved to the Board and
Committee hereunder, the Plan shall be administered by the Plan Administrator,
and the Plan Administrator may select a third party administrator to whom some
or all of its duties and responsibilities hereunder may be delegated. The Plan
Administrator shall have full power and authority, subject to the provisions of
the Plan, to promulgate such rules and regulations as it deems necessary for the
proper administration of the Plan, to interpret the provisions and supervise the
administration of the Plan, and to take all action in connection therewith or in
relation thereto as it deems necessary or advisable. The determination of the
Plan Administrator or Committee, as applicable, on any matters relating to the
Plan shall be final, binding and conclusive. The Company will pay all expenses
incurred in the administration of the Plan. No member of the Committee or
individual acting on behalf of the Plan Administrator shall be personally liable
for any action, determination, or interpretation made in good faith with respect
to the Plan, and all members of the Committee and individuals acting on behalf
of the Plan Administrator shall be fully indemnified by the Company with respect
to any such good faith action, determination or interpretation.

12.   NO TRANSFERABILITY

        Neither payroll deductions credited to a Participant's Account nor any
rights with regard to the exercise of an option or to receive shares of Common
Stock under the Plan may be assigned, transferred, pledged or otherwise disposed
of in any way (other than by will or the laws of descent and distribution) by
the Participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Plan Administrator may
treat such act as an election to withdraw funds in accordance with Section 9.

13.   USE OF FUNDS

        All payroll deductions received or held by the Company under the Plan
may be used by the Company for any corporate purpose, and the Company shall not
be obligated to segregate such payroll deductions.

14.   EFFECT OF CERTAIN CHANGES

        14.1.  In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the shares of Common Stock of the Company or the value thereof, the Committee
shall make such

5

--------------------------------------------------------------------------------



adjustments to the Plan and the then outstanding options under the Plan as the
Committee, in its sole discretion, deems equitable and appropriate taking into
consideration the accounting and tax consequences of such adjustments, including
proportionate adjustments to: (a) the aggregate number of shares of Common Stock
that may be delivered under the Plan, (b) the maximum number of shares of Common
Stock that may be purchased under the Plan by any one Participant in an Offering
Period, and (c) the number, and exercise price of shares of Common Stock subject
to outstanding Awards granted under the Plan. Such adjustments may be
retroactive and shall be made by the Committee, whose determination in that
respect shall be final, binding and conclusive.

        14.2.  In the event of a Corporate Transaction, the Committee in its
sole discretion may provide that immediately prior to the consummation of such
Corporate Transaction the Offering Period then in progress will end and all
outstanding options (a) will be exercised; or (b) will be cancelled in exchange
for a payment in cash, securities or other property based upon the excess of the
Fair Market Value of a share of Common Stock immediately prior to the
transaction over the option price.

15.   TERMINATION OR AMENDMENT

        The Board may at any time terminate, suspend or amend the Plan as it
shall deem advisable. No such termination may adversely affect options
previously granted without the consent of affected Participants. No amendment
shall be effective unless approved by the stockholders of the Company if
stockholder approval of such amendment is required to comply with applicable
law, including Section 423 of the Code and the rules and regulations of the
NASDAQ Stock Market (or such other principal securities market on which the
Common Stock is traded). Notwithstanding the foregoing, without approval of the
Board or stockholder consent and without regard to whether any Participant
rights may be considered to have been adversely affected: (a) the Committee
shall be entitled to make the adjustments and changes described in Section 14
above and change the Offering Periods; and (b) the Plan Administrator may limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of shares for each Participant properly
correspond with amounts withheld from the Participant's Compensation, and
establish such other limitations or procedures as the Plan Administrator
determines in its sole discretion to be advisable that are consistent with the
Plan.

16.   NO EMPLOYMENT RIGHTS

        Nothing in the Plan shall confer upon any Participant the right to
continue in the employment of the Company or any Subsidiary or affect any right
which the Company or any Subsidiary may have to terminate the employment of any
Participant at any time for any reason at will.

17.   REGULATIONS AND OTHER APPROVALS; GOVERNING LAW

        17.1.  This Plan and the right of all persons claiming an interest
hereunder shall be construed and determined in accordance with the laws of the
State of Utah without reference to principles of conflict of laws.

        17.2.  The obligation of the Company to sell or deliver shares of Common
Stock with respect to options granted under the Plan shall be subject to all
applicable laws, rules and regulations, and the obtaining of all such approvals
by governmental agencies as may be deemed necessary or appropriate by the Plan
Administrator. Without limiting the foregoing, shares of Common Stock shall not
be issued with respect to an option under this Plan unless the exercise of such
option and the issuance and delivery of such shares complies with all applicable
provisions of the Securities Act of 1933, as

6

--------------------------------------------------------------------------------




amended, the Securities Exchange Act of 1934, the rules and regulations
promulgated thereunder, applicable state securities laws and the requirements of
any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an option, the Company may require
the person exercising such option to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

18.   WITHHOLDING OF TAXES

        If the Participant makes a disposition, within the meaning of
Section 424(c) of the Code and regulations promulgated thereunder, of any shares
of Common Stock issued to such Participant pursuant to the Participant's
exercise of an option, and such disposition occurs within the two-year period
commencing on the day after the Offering Date or within the one-year period
commencing on the day after the Exercise Date, such Participant shall, within
five (5) days of such disposition, notify the Company thereof. In addition, in
order to satisfy the requirement to withhold the amount (if any) of federal,
state or local taxes that the Company (or Subsidiary) determines is applicable,
the Company may (i) deduct shares of Common Stock from the Participant's Account
equal in value to such amount, and (ii) the Company and any Subsidiary may
deduct such amount from any other compensation payable to the Participant.

19.   MISCELLANEOUS

        19.1.  If any provision of the Plan shall be held unlawful or otherwise
invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

        19.2.  As used in the Plan, the words "include" and "including," and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words "without limitation."

        19.3.  The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

20.   EFFECTIVE DATE; APPROVAL OF STOCKHOLDERS

        The Plan shall become effective as of July 1, 2009, subject to approval
by the Company's stockholders not later than June 30, 2009. No Shares shall be
issued under the Plan unless the Plan is approved by the shareholders by
June 30, 2009. If the shareholders of the Company do not approve the Plan in the
manner that meets the requirements of Code Section 423 by June 30, 2009, the
Plan shall automatically expire and terminate on that date and no shares of
Common Stock shall be issued under the Plan. If approved by the shareholders on
or before June 30, 2009, the Plan shall continue in effect until terminated
under Section 15 above.

7

--------------------------------------------------------------------------------


